Citation Nr: 1521832	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-33 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to February 1985 and from December 1985 to September 1993, and served in the Army National Guard from October 1999 to December 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's periods of active duty for training and inactive duty training have not been verified.

The Veteran asserts that hypertension was first noticed in 1989 or 1991 during a routine medical examination.  He was advised to return for a five-day hypertension screen, but discouraged by his platoon sergeant from completing it.

Service treatment records indicate that, in October 1989, the Veteran was seen in the clinic and reported that a physician told him to have a five-day blood pressure check.  He returned once more for a blood pressure check.  

On a Report of Medical History completed when he was examined for separation in September 1993, the Veteran checked yes to having elevated blood pressure.  The examiner noted that the Veteran had a history of elevated blood pressure but was not placed on any antihypertensive medication.  

A September 2005 service treatment record reflects that the Veteran was newly diagnosed with hypertension and placed on medication.

Post service VA medical records include a diagnosis of essential hypertension in March 2009.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The record contains competent evidence of essential hypertension noted in a March 2009 and subsequent VA outpatient records.  The March 2009 VA treatment record and the Veteran's reports, along with service treatment records, suggest that the disorder may be related to service.  An examination is needed to determine whether the current hypertension is related to a disease or injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's active and inactive periods of duty (ACDUTRA and INACDUTRA) (not retirement points) between 1984 and 2011.  Efforts to obtain verification must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Detroit, dated since August 2012, and from any additional VA and non-VA medical providers identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3.  After completing the above development, schedule the Veteran for a VA examination by a physician to determine if current hypertension is related to service.

The examiner should answer the following question:

Is it as likely as not that the Veteran's hypertension is the result of a disease or injury in active service or active duty for training or an injury in inactive duty training; or manifest to within one year of discharge from a 90 day period of active service?

The examiner should provide reasons for this opinion.  The examiner should consider the notations in the Veteran's service treatment records regarding elevated blood pressure readings in September 1986, October 1989, December 1990, and August 1991, and his September 1993 medical history report.  

The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for hypertension symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


